DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, 15, 17 and 20-25 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record tach a satellite control method applicable to an operation control center communicated to satellites including receiving a to be photographed target site input by a user, calculating a first moment information corresponding to each of the plurality of satellites entering the target site respectively according to location information of the target site, orbit operation orbit information and location information of the each satellite at a current moment and determining at least one satellite to photograph the target site , see Miranda et al. US 2021/0036772 and Giraud US 2019/0337643. The prior art do not also teach the satellite control method incudes calculating the first moment information corresponding to each of the plurality of satellites entering the target site according to the calculated angle information of the each satellite relative to the target site at the current moment and operation orbit information of the each satellite as claimed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644